                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

EDUARDO LUIS BUENO,                              )
         Movant,                                 )       No. 3:18-CV-2037-N-BH
vs.                                              )       No. 3:16-CR-173-N-2
                                                 )
UNITED STATES OF AMERICA,                        )
          Respondent.                            )       Referred to U.S. Magistrate Judge


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions

of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the

Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the 28 U.S.C. § 2255 motion to vacate is DENIED with prejudice.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the Court DENIES movant a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation filed in this case in support of its finding that the

petitioner has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484
(2000).1

        If the movant files a notice of appeal, the movant must pay the $505.00 appellate filing fee

or submit a motion to proceed in forma pauperis that is accompanied by a properly signed certificate

of inmate trust account.

        SIGNED this 11th day of February, 2019.




                                                           UNITED STATES DISTRICT JUDGE




1
         Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009, reads
as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
         when it enters a final order adverse to the applicant. Before entering the final order, the court may
         direct the parties to submit arguments on whether a certificate should issue. If the court issues a
         certificate, the court must state the specific issue or issues that satisfy the showing required by 28
         U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
         seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion
         to reconsider a denial does not extend the time to appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
         entered under these rules. A timely notice of appeal must be filed even if the district court issues a
         certificate of appealability.
